Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yang, et al (US PG Publication 2020/0259878), hereafter Yang.

Regarding claim 1, Yang teaches a method, comprising:
predicting, by a device comprising a processor, a future location of a mobile device
([0010] – The MEC (Multi-access Edge Computing) controller may predict future locations of different user equipment (“UE”)); 

([0012] - Network areas 120 may represent different service regions from which to access content
([0038] - In FIG. 3A, UE 130 may be moved (at 1) towards third network area 120-3. MEC controller 110 may monitor the movements. Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3
[0039] - Accordingly, MEC controller may provide (at 4) a second prefetch message to MEC device 140-2
([0039] indicates the MEC controller selects MEC device 140-2 of the network area 120-3 to provide service to the UE while in the predicted future locations, where, as indicated in [0038], the future location is located in network area 120-3, the network area 120-3, representing a service region, as indicated in [0012])); and 
facilitating, by the device in advance of arrival of the mobile device in the service area, delivery of future digital content to an Edge content object store that is proximally coupled within a defined proximal distance of the network node device in order to wirelessly serve the future digital content to the mobile device after the mobile device arrives in the service area
([0012] - Network areas 120 may represent different service regions from which to access content
([0038] - In FIG. 3A, UE 130 may be moved (at 1) towards third network area 120-3. MEC controller 110 may monitor the movements. Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3
[0039] - Accordingly, MEC controller may provide (at 4) a second prefetch message to MEC device 140-2
[0041] - MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150
([0039] indicates the MEC controller selects MEC device 140-2 of the network area 120-3 to provide service to the UE while in the predicted future locations, where, as indicated in [0038], the future location is located in network area 120-3, the network area 120-3, representing a service region, as indicated in [0012], the MEC device 140-2 locally storing the content in cache within proximity of the MEC device 140-2)).

Regarding claim 2, Yang teaches the method of claim 1, further comprising, 
prior to the delivery of the future digital content, facilitating, by the device, delivery of initial digital content to an initial Edge content object store, wherein the initial Edge content object store is proximally coupled with an initial network node device that 
([0016] - MEC controller 110 may issue (at 7) a prefetch message for the third segment to MEC device 140-1
[0017] - MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 enters into second network area 120-2.  MEC device 140-1 may store the third segment to a local cache (e.g., memory device) that is installed at MEC device 140-1 and is more physically proximate to MEC device 140-1 than physical resources upon which content source 150 stores content
([0017] indicates the MEC controller issues a prefetch message for delivery of content to MEC device 140-1, which stores the content in a locally in a storage that is more proximate to the MEC device 140-1 than the content source, indicating the local content storage being within a particular proximity of the selected MEC device 140-1 that stores the content before the UE 130 enters into the second network area 120-2, the content being already stored for after the mobile device arrives in the service area)).

Regarding claim 3, Yang teaches the method of claim 2, further comprising 
facilitating, by the device, determining the future digital content based on the initial digital content
([0041] - The second set of content cached by MEC device 140-2 may include all or a subset of the first set of content cached by MEC device 140-1
([0041] indicates the future/second set of content based on previous/first set of content)).

Regarding claim 6, Yang teaches the method of claim 1, 
wherein predicting the future location of the mobile device comprises using a location and a direction of travel of the mobile device to predict the future location
([0038] - MEC controller 110 may monitor the movements. Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3).

Regarding claim 7, Yang teaches the method of claim 1, 
wherein predicting the future location of the mobile device comprises using a navigation route for the mobile device to predict the future location
([0027] - The predictive content replication may be used to prefetch latency sensitive content, where the UE 130 may run an autonomous driving, navigation, etc, when the UE 130 retrieves data over different network paths when in transit
[0066] - MEC controller 110 may track the user mobility based on GPS, and other geolocation information that may be obtained directly from the UE or from other components of the network).
Regarding claim 8, Yang teaches the method of claim 1, 

([0062] - Process 500 may include acquiring data that MEC controller 110 can use to predict the content that the UE is likely to access at different points in the future. Accordingly, process 500 may include obtaining (at 520) a user profile for the UE that may identify various attributes of the UE and/or a user associated with the UE, such as device behaviors, access patterns (e.g., content that is regularly accessed at a particular location), access history (e.g., content that has been previously accessed by UE 130 at different locations), past locations and/or movements of the UE).

Regarding claim 9, Yang teaches the method of claim 1, 
wherein facilitating the delivery of the future digital content to the Edge content object store comprises sending an instruction to a content delivery network device
([0039] - Accordingly, MEC controller may provide (at 4) a second prefetch message to MEC device 140-2).

Regarding claim 10, Yang teaches the method of claim 1, wherein: 
predicting the future location of the mobile device comprises predicting multiple potential future locations of the mobile device
([0038] - Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3); 
determining the network node device that provides wireless service in the service area comprises determining multiple potential network node devices that provide wireless service in multiple potential service areas comprising the multiple potential future locations of the mobile device
([0039] - MEC controller may provide (at 3) a first prefetch message to MEC device 140-1, and may provide (at 4) a second prefetch message to MEC device 140-2); and 
facilitating the delivery of the future digital content to the Edge content object store comprises facilitating the delivery of the future digital content to multiple potential Edge content object stores proximally coupled with the multiple potential network node devices
([0040] - In response to the first prefetch message, MEC device 140-1 may prefetch (at 5) and locally cache the first set of content from content source 150
[0041] - In response to the second prefetch message, MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150).

Regarding claim 11, Yang teaches the method of claim 1, wherein:
the future location of the mobile device comprises a future location of multiple mobile devices
([0010] - The MEC controller may predict future locations of different user equipment (“UE”), and the content that the UEs may request when operating from the predicted locations); and
the future digital content comprises digital content predicted to be requested by the multiple mobile devices at the future location of the multiple mobile devices
([0010] - The set of MEC devices may then directly serve the predicted content from cache to the UEs upon the UEs arriving at the predicted locations and requesting the predicted content).

Regarding claim 12, Yang teaches a content delivery network device, comprising
([0071] – The MEC controller includes): 
a processor
([0071] – Processor 720); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising
([0071] - FIG. 7 is a diagram of example components of device 700. Device 700 may be used to implement one or more of the devices or systems described above (MEC controller 110)
 [0072] – Memory 730 may include any type of dynamic storage device that may store information and instructions for execution by processor 720, and/or any type of non-volatile storage device that may store information for use by processor 720): 

([0012] - Network areas 120 may represent different service regions from which to access content
 [0016] - MEC controller 110 may issue (at 7) a prefetch message for the third segment to MEC device 140-1
[0017] - MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 enters into second network area 120-2.  MEC device 140-1 may store the third segment to a local cache (e.g., memory device) that is installed at MEC device 140-1 and is more physically proximate to MEC device 140-1 than physical resources upon which content source 150 stores content
([0017] indicates the MEC controller issues a prefetch message for delivery of content to MEC device 140-1, which stores the content in a locally in a storage that is more proximate to the MEC device 140-1 than the content source, indicating the local content storage being within a particular proximity of the selected MEC device 140-1 that stores the content before the UE 130 enters into the second network area 120-2, the content being already stored for after the mobile device arrives in the service area)); 
delivering, in response to receiving the first instruction, the digital content to the first Edge content object store
([0017] - MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 enters into second network area 120-2); 
after receiving the first instruction, receiving a second instruction to deliver future digital content to a second Edge content object store, wherein the second Edge content object store is proximally coupled within the defined proximal distance of a second network equipment to wirelessly serve the future digital content to the mobile device in a second service area while the mobile device is in the second service area
([0012] - Network areas 120 may represent different service regions from which to access content
([0038] - In FIG. 3A, UE 130 may be moved (at 1) towards third network area 120-3. MEC controller 110 may monitor the movements. Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3
[0039] - Accordingly, MEC controller may provide (at 4) a second prefetch message to MEC device 140-2
[0041] - MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150
([0039] indicates the MEC controller selects MEC device 140-2 of the network area 120-3 to provide service to the UE while in the predicted future locations, where, as indicated in [0038], the future location is located in network area 120-3, the network area 120-3, representing a service region, as indicated in [0012], the MEC device 140-2 locally storing the content in cache)); and 
delivering, in response to receiving the second instruction, in advance of arrival of the mobile device in the second service area, the future digital content to the second Edge content object store
([0041] - In response to the second prefetch message, MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150
([0041] indicates the content is delivered to the MEC device 140-2 before arrival (in a prefetch manner) of the UE to service area 120-3)).


Regarding claim 13, Yang teaches the content delivery network device of claim 12, 
wherein the operations further comprise determining, based on the digital content, the future digital content to serve to the mobile device
([0041] - The second set of content cached by MEC device 140-2 may include all or a subset of the first set of content cached by MEC device 140-1
([0041] indicates the future/second set of content based on previous/first set of content)).


Regarding claim 16, Yang teaches the content delivery network device of claim 12, 
wherein the second instruction to deliver the future digital content to the second Edge content object store comprises instructions to deliver the future digital content to multiple potential second Edge content object stores proximally coupled within the defined proximal distance of multiple potential second network equipment
([0039] - MEC controller may provide (at 3) a first prefetch message to MEC device 140-1, and may provide (at 4) a second prefetch message to MEC device 140-2
([0039] indicates both MEC devices 140-1 and 140-2, both which include the local/proximate storage, receive the message/instruction to prefetch content)), and
wherein delivering the future digital content to the second Edge content object store comprises delivering the future digital content to the multiple potential second Edge content object stores
([0040] - In response to the first prefetch message, MEC device 140-1 may prefetch (at 5) and locally cache the first set of content from content source 150
[0041] - In response to the second prefetch message, MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Cho, et al (US PG Publication 2020/0163042), hereafter Cho.
Regarding claim 4, Yang teaches the method of claim 1.
Yang does not teach
wherein the future digital content comprises augmented reality content.
In the same field of endeavor, Cho teaches the limitations not taught by Yang, including	 
wherein the future digital content comprises augmented reality content
([0082] and Fig. 3 - The MEC (mobile edge computing) servers 132-1 and 132-2 located in the LADN 1102 may provide augmented reality (AR).  When the UE 30 is moving toward the LADN 1103, the MEC control server 140 may recommend the computer game service providable by the MEC server 133 located in the LADN 1103. Furthermore, when the UE 30 frequently executes an AR application, the MEC control server 140 may recommend the AR service providable by the MEC server 132-2 located in the LADN 1102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Cho’s teaching of an edge computing system that selects local nodes for providing content to a mobile device based on location, the content including augmented reality, for the benefit of reducing latency, reducing congestion of a core network of the mobile communication system based on efficient network operation, and providing local services near the UE (see [0059]).

Regarding claim 14, Yang teaches the content delivery network device of claim 12.
Yang does not teach
wherein the future digital content comprises augmented reality content based on the second service area.
In the same field of endeavor, Cho teaches the limitations not taught by Yang, including
wherein the future digital content comprises augmented reality content based on the second service area
([0082] and Fig. 3 - The MEC (mobile edge computing) servers 132-1 and 132-2 located in the LADN 1102 may provide augmented reality (AR).  When the UE 30 is moving toward the LADN 1103, the MEC control server 140 may recommend the computer game service providable by the MEC server 133 located in the LADN 1103. Furthermore, when the UE 30 frequently executes an AR application, the MEC control server 140 may recommend the AR service providable by the MEC server 132-2 located in the LADN 1102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Cho’s teaching of an edge computing system that selects local nodes for providing content to a mobile device based on location, the content including augmented reality, for the benefit of reducing latency, reducing congestion of a core network of the mobile communication system based on efficient network operation, and providing local services near the UE (see [0059]).
	
Regarding claim 19, Yang teaches the non-transitory machine-readable storage medium of claim 17.
Yang does not teach
wherein the future digital content comprises virtual reality content.
In the same field of endeavor, Cho teaches the limitations not taught by Yang, including
wherein the future digital content comprises virtual reality content
([0082] and Fig. 3 - The MEC (mobile edge computing) servers 132-1 and 132-2 located in the LADN 1102 may provide virtual reality (VR).  When the UE 30 is moving toward the LADN 1103, the MEC control server 140 may recommend the computer game service providable by the MEC server 133 located in the LADN 1103. Furthermore, when the UE 30 frequently executes a VR application, the MEC control server 140 may recommend the VR service providable by the MEC server 132-2 located in the LADN 1102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Cho’s teaching of an edge computing system that selects local nodes for providing content to a mobile device based on location, the content including augmented reality, for the benefit of reducing latency, reducing congestion of a core network of the mobile communication system based on efficient network operation, and providing local services near the UE (see [0059]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Liu, et al (CN 109362064), hereafter Liu.
Regarding claim 5, Yang teaches the method of claim 1.
 Yang does not teach
wherein the future digital content comprises a future segment of a video for display at the mobile device, and wherein the future segment of the video is determined based on a current segment of the video displayed at the mobile device.
In the same field of endeavor, Liu teaches the limitations not taught by Yang, including	 

 (Page 5 of 7, under 6) B - If all of the cache memory is used to cache an initial segment of video, then for each click, remaining portion of the video content to be downloaded from a server over the Internet
(Page 5 of 7, under 6) B indicates remaining segments of video, based on initial segments of video)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Liu’s teaching of an edge computing system, the content including first and remaining portions of video, for the benefit of optimal video segmentation than can effectively cache more video server on the MEC and greatly reducing access delay and energy consumption (see Pg. 5 of 7, paragraph beginning “The MEC based”).

Regarding claim 15, Yang teaches the content delivery network device of claim 12. 
Yang does not teach
wherein the digital content and the future digital content comprise different portions of a video.

wherein the digital content and the future digital content comprise different portions of a video
(Page 5 of 7, under 6) B - If all of the cache memory is used to cache an initial segment of video, then for each click, remaining portion of the video content to be downloaded from a server over the Internet
(Page 5 of 7, under 6) B indicates remaining segments of video, based on initial segments of video)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Liu’s teaching of an edge computing system, the content including first and remaining portions of video, for the benefit of optimal video segmentation than can effectively cache more video server on the MEC and greatly reducing access delay and energy consumption (see Pg. 5 of 7, paragraph beginning “The MEC based”).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Bernat, et al (US PG Publication 2019/0278631), hereafter Bernat.

Regarding claim 17, Yang teaches

([0071] - FIG. 7 is a diagram of example components of device 700. Device 700 may be used to implement one or more of the devices or systems described above (MEC controller 110)
[0072] - Memory 730 may include any type of dynamic storage device that may store information and instructions for execution by processor 720, and/or any type of non-volatile storage device that may store information for use by processor 720): 
receiving, in advance of arrival of a mobile device in a service area of a network equipment proximally coupled within a defined proximal distance of the edge computing device, future digital content for the mobile device
([0012] - Network areas 120 may represent different service regions from which to access content
([0038] - In FIG. 3A, UE 130 may be moved (at 1) towards third network area 120-3. MEC controller 110 may monitor the movements. Based on the monitored movements of UE 130, MEC controller 110 may determine (at 2) that UE 130 is likely to first obtain network access using second network area 120-2 before obtaining network access via third network area 120-3.  MEC controller 110 may also determine (at 2) content that UE 130 may request when obtaining network access via the different network areas 120
([0039] indicates the MEC controller selects MEC device 140-2 of the network area 120-3 to provide service to the UE while in the predicted future locations, where, as indicated in [0038], the future location is located in network area 120-3, the network area 120-3, representing a service region, as indicated in [0012], the MEC device 140-2 locally storing the content in cache)); 
storing the future digital content in the Edge content object store
([0041] - In response to the second prefetch message, MEC device 140-2 may prefetch (at 6) and locally cache the second set of content from content source 150
([0041] indicates the content is stored at the MEC device 140-2 before arrival (in a prefetch manner) of the UE to service area 120-3)); 
delivering, in response to the arrival of the mobile device in the service area of the network equipment proximally coupled within the defined proximal distance of the edge computing device, the future digital content to the mobile device via the network equipment
([0010] - Multi-access Edge Computing (“MEC”) controller for predictive content replication across different MEC devices that are located closer to different network edges or network points of access than network hosts that host the replicated content
([0038] – UE 130 may be moved (at 1) towards second network area 120-2 and third network area 120-3.  Content that UE 130 may request when obtaining network access via the different network areas 120
([0038] indicates the UE requests the content at the predicted/future location, where the MEC device 140-2 that is located in the future service area 120-3 is proximally close to its local cache (see local cache from [0041])).
Yang does not teach
removing, in response to a departure of the mobile device from the service area of the network equipment, the future digital content from the Edge content object store.
In the same field of endeavor, Bernat teaches the limitations not taught by Yang, including
removing, in response to a departure of the mobile device from the service area of the network equipment, the future digital content from the Edge content object store
([0001] - The descriptions are generally related to data management, and more particularly to managing data in computer systems in edge computing architectures
[0021] FIG. 1 illustrates an example computing system 100 in which embodiments of data management for edge architectures provide endpoint devices, client devices or any device from which data can originate (hereafter collectively referred to simply as devices), and the edge resources to which they are connected, with more efficient mechanisms to manage how data is stored and shared
[0048] - Physical criteria allow the data management interface to specify to the edge resources (or the corresponding tenants) at what physical locations the data should no longer be stored
([0021] indicates a client device operating in edge architecture type system, [0048] indicates data content is no longer stored (removed) at particular locations, where, as indicated in [0001], the client device operates in a MEC (mobile edge computing system))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes an edge computing system that selects local nodes for providing content to a mobile device based on location, to include Bernat’s teaching of an edge computing system, where content is deleted based on the location of the client, for the benefit of extending storage and memory controllers of edge resources in order to monitor and remove data that no longer satisfies criteria (see [0018]).

Regarding claim 18, Yang, in view of Bernat, teaches the non-transitory machine-readable storage medium of claim 17.
Yang further teaches

([0067] - A higher probability value may be attributed to locations and times that are closer to the current location and current time, and a lower probability value may be attributed to locations and times that are further away from the current location and current time due to greater uncertainty as to whether the UE is likely to reach the further locations
([0067] indicates determination made of a probability as to whether UE likely to reach certain locations (current state of UE in relation to receiving the content), before delivering the segment)).
Regarding claim 20, Yang, in view of Bernat, teaches the non-transitory machine-readable storage medium of claim 17.
Yang further teaches
wherein the network equipment comprises a fifth generation cellular communication network equipment that communicates according to a fifth generation wireless communication protocol
([0045] - FIG. 4 illustrates example environment 400, in which systems and/or methods described herein may be implemented. As shown in FIG. 4, environment 400 may include MEC controller 110, network areas 120-3, MEC device 140-2
[0047] - Environment 400 may correspond to a 5G network, and/or may include elements of a 5G network
([0045 indicates the network area over which the MEC device 140-2 operates, which includes, as indicated in [0047], 5G network)).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Upadhyaya, et al (US PG Publication 2020/0204603), hereafter Upadhyaya, teaches computing, caching, and/or other resources that are provided at different network edges in a Multi-access Edge Computing (“MEC”) enhanced telecommunications network and/or data network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641